836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lenvill SPENCER, Plaintiff-Appellant,v.Paul BREWSTER, Magistrate, Ronnie McKenzie, Magistrate,Defendants-Appellees.
No. 87-7671.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1987.Decided Dec. 22, 1987.

Lenvill Spencer, appellant pro se.
Before WIDENER, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's action as frivolous under 28 U.S.C. Sec. 1915(d) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Spencer v. Brewster, C/A No. 87-816 (S.D.W.Va.  July 16, 1987).


2
AFFIRMED.